UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6546



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CHARLES E. PRICE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(CA-01-537-1-AMD)


Submitted:   October 18, 2005              Decided:   October 20, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles E. Price, Appellant Pro Se. Thomas Michael DiBiagio, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles E. Price seeks to appeal the district court’s

order dismissing without prejudice a miscellaneous post-judgment

motion. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).         This appeal period is

“mandatory and jurisdictional.”      Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

            The district court’s order was entered on the docket on

February 13, 2003.     The notice of appeal was filed on March 31,

2005.    Because Price failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal and deny Price’s motions for a speedy trial and a jury

trial.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED


                                - 2 -